MANNING, J.—
The bales of cotton which are the subject of this controversy, were a part of the crop made in 1875 by one.Boss. He cultivated several farms that year, not all of them in the same county. He resided himself in Chambers county. Under “the crop-lien law,” (Code of 1876, §§ 3286 (1858), 3287 (1859) and 3288 (1860), he obtained advances of appellees, Lehman, Durr & Co., and •executed to them notes or writings therefor in the form pre*422scribed by tbe Code, which were recorded, as it provided, in Chambers county, where Ross resided. The cotton in controversy was raised on a farm in Elmore county. The objections to the writings, under which appellees claim this cotton by virtue of a crop-lien under the statute,—ai’e, that they do not specify the farm on which the crop was to be made, and were not recorded in the county where that farm was situated.
There is no question that the advances Avere made in good faith to enable Ross to make a crop. In the case of Boswell & Wooley v. Carlisle, Jones & Co. 55 Ala. 554, the moneys due the former Avere not for advances made to enable the borro Aver to raise a crop; but an untrue allegation that they Avere, Avhicli the person Avho signed the writing testified he did not lmoAV Avas in it, Avas contained therein. And it Avas in reference to that case that Ave are represented, inaccurately, as having said: “ To constitute a valid crop-lien for advances, not only the form but the spirit of the statute-must be complied Avith in every essential particular.” In the present case there is no pretence that the Avritings contain any misrepresentation, or that there Avas any unfairness between the advancers, Lehman, Durr & Co., and Ross.
The cotton was brought from Elmore county into Montgomery, and sold here to appellants by one Danforth, who said it had been given to him by Ross for wages due from the latter: and possession of it Avas obtained by Lehman, Durr & Co. through a suit against Ross, commenced by a Avrit of attachment according to the statute. The only question presented, in this relation, is the one before mentioned; that is Avliether the Avriting Avas not insufficient to create a lien'on the cotton in controversy, by reason of its not specifying the farm on Avhich the crop Avas to be made and of its not being recorded in Elmore county ? For an ansAver to this question, we must look to the statute.
This act of legislation was evidently passed Avith reference to the condition of the country after the late cíaúI war. Of land to be tilled there Avas no end; and unsettled and needy laborers Avere abundant. But “horses, mules, oxen, necessary provisions and farming tools and implements ” Avere scarce; and those who had farms, or could easily obtain them, Avere generally Avithout money; while the land owners were, to a large extent, in debt, and their lands under mortgages. It seemed, therefore, to the General Assembly that it Avould be a good policy, one of encouragement to the great and vital interest of the State, agriculture, to provide by *423this crop-lien law, a security, which should take precedence of any other, except the landlord’s Hen for the payment of rent, and not be impaired by exemption laws, for ensuring the payment or reimbursement of those who would advance any of the articles aforesaid, or money with which to buy them, in order to enable the persons to whom such advances should be made, to cultivate their lands. This security was to be afforded by a Hen on the crops these persons should respectively, be thus enabled to make. And the statute providing for it, prescribes all that the writings which are to be the. evidence of the Hen, must contain,—and when and where they shall be recorded. It does not require that the land shall be specified on which the crops are to be made. And it directs that the writings shall be recorded in the county where those who executed them reside. If the law needs amendment in these respects, it is for the legislature to amend it. "YYe are not authorized to add any thing to the enactment.
"Whether appellants would have been benefited or not, if the law had been as they say it should be, we need not inquire. "When the cotton was taken away (as in this instance it was, and into another county,) from the farm on which it was grown, it could not be recognized as a product of that place. It would generally be more easy to ascertain tohose it originally was, than where it had been raised; or if the latter was known, there would rarely be any difficulty in learning whose the place was, that year. Certainly until the name of the person who made the crop, be ascertained, it could not be discovered by the records, whether there was a crop-lien on it or not. And the name of this person being known, the law informs everybody that it is in the county of his residence, that search must be made for the evidence of such a Hen.
We think the objections made to the instrument in this casé are not well founded : and as before mentioned, there is no pretence that there was any lack of good faith in taking it.
It follows also from the fact that the objections to the instrument were not well founded, that the objection resting upon them, made to the introduction of the record of the attachment suit, was properly overruled.
The testimony^of Morrisette was introduced, with reference to the evidence that Boss cultivated several farms in 1875, and to show that the advances he received from Lehman, Durr & Co. were not made for any particular farm, but to support him in his business as a planter wherever carried *424on. • It was directed against any suspicion that advances which have been made for the cultivation of one tract of land, were improperly employed to charge the crop made on another for the payment of them. The evidence, therefore, was not in aid of—much less to vary—-the contract of which the writings were the evidence,—but to repel any inference against the honesty of the transaction. It was not illegally introduced.
The charge asked and refused concerning the subject of usury, as framed, was abstract. It does not ask the court to decide on the contract before it, but to instruct the jury that a contract containing certain terms may be usurious. It does not mention all the provisions of the contract in evidence. Besides, it is well settled that a stranger to a transaction will not be allowed to object that there was usury in it.
Let the judgment of the Circuit Court be affirmed.